Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

(Chase Packaging Corporation)

 

THIS AGREEMENT is made this 21st day of October, 2008, between Chase Packaging
Corporation, a Texas corporation (the “Company”), and
                              (“Indemnitee”).  This Agreement completely
replaces and supersedes the Indemnification Agreement dated August 23, 2007,
between Indemnitee and the Company.

 

Competent and experienced persons are becoming more reluctant to serve as
directors and/or officers of corporations unless they are provided with adequate
protection against claims and actions against them for their activities on
behalf or at the request of such corporations, generally through insurance
and/or indemnification.

 

Uncertainties in the interpretations of the statutes and regulations, laws, and
public policies relating to indemnification of corporate directors and officers
are such as to make adequate, reliable assessment of the risks to which
directors and officers of such corporations may be exposed difficult,
particularly in light of the proliferation of lawsuits against directors and
officers generally.

 

The Board of Directors of the Company, based upon its business experience, has
concluded that the continuation of present trends in litigation against
corporate directors and officers will inevitably make it more difficult for the
Company to attract and retain directors and officers of the highest degree of
competence committed to the active and effective direction and supervision of
the business and affairs of the Company and its subsidiaries and affiliates and
the operation of its and their facilities. In fact, the Board deems such
consequence to be so detrimental to the best interests of the Company that it
has concluded that the Company should act to provide its directors and officers
with enhanced protection against inordinate risks attendant on their positions
in order to assure that the most capable persons otherwise available will be
attracted to, or will remain in, such positions. In such connection, such
directors have further concluded that it is not only reasonable and prudent but
necessary for the Company to obligate itself contractually to indemnify, to the
fullest extent permitted by applicable law, financial responsibility for
expenses and liabilities which might be incurred by such individuals in
connection with claims lodged against them for their decisions and actions in
such capacities.

 

Article 2.02-1 of the Texas Business Corporation Act of the State of Texas,
under which law the Company is organized, empowers a corporation organized in
Texas to indemnify persons who serve as directors and/or officers of the
corporation, or persons who serve at the request of the corporation as directors
and/or officers of an affiliated corporation, and further empowers a corporation
to “purchase and maintain insurance” on behalf of such persons “against any
liability asserted against him and incurred by him in such a capacity or arising
out of his status as such a person, whether or not the corporation would have
the power to indemnify him against that liability under this [Article].”

 

--------------------------------------------------------------------------------


 

The Articles of Incorporation and Bylaws of the Company permit indemnification
to the fullest extent permitted by applicable law.

 

The Company desires to have the Indemnitee serve or continue to serve as a
director and/or officer of the Company, and/or as a director, officer, employee,
partner, trustee, agent, and/or fiduciary of such other corporations
partnerships, joint ventures, employee benefit plans, trusts, and/or other
enterprises (herein referred to as “Company Affiliate”) of which he or she has
been or is serving, or will serve on behalf of or at the request of or for the
convenience of, or to represent the interests of the Company, free from undue
concern for unpredictable, inappropriate, or unreasonable claims for damages by
reason of his or her being, or having been, a director and/or officer of the
Company, and/or a director, officer, employee, partner, trustee, agent, and/or
fiduciary of a Company Affiliate, or by reason of his or her decisions or
actions on their behalf.

 

The Indemnitee is willing to serve, or to continue to serve, or to take on
additional service for, the Company and/or the Company Affiliate in such
aforesaid capacities on the condition that he or she be indemnified as provided
for herein.

 

Accordingly, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

1                                          Services to the Company: The
Indemnitee shall serve or continue to serve as a director and/or officer of the
Company (in the case of a Company officer at the will of the Company or under
separate contract, if any such contract exists or shall hereafter exist), and/or
as a director, and/or officer, or fiduciary of a Company Affiliate, faithfully
and to the best of his or her ability so long as he or she is duly elected and
qualified in accordance with the provisions of the Bylaws or other applicable
constitutive documents thereof; provided. however that: (a) the Indemnitee may
at any time and for any reason resign from such position (subject to any
contractual obligations which the Indemnitee has assumed apart from this
Agreement); and (b) neither the Company nor the Company Affiliate will have any
obligation under this Agreement to continue the Indemnitee in any such position.

 

2                                          Right to Indemnification:

 

2.1                                 The Company shall, except to the extent
prohibited by applicable law as then in effect, indemnify any Indemnitee who is
or was involved in any manner (including, without limitation, as a party or
witness), or is threatened to be made so involved, in any threatened, pending,
or completed investigation, claim, action, suit, or proceeding whether civil,
criminal, administrative, or investigative (including, without limitation, any
action, suit, or proceeding by or in the right of the Company to procure a
judgment in its favor) (herein referred to as a “Proceeding”) by reason of the
fact that such person is or was a director or officer of the Company, and/or is
or was serving at the request of the Company as a

 

2

--------------------------------------------------------------------------------


 

director or officer, of any Company affiliate, against all expenses (including
attorneys’ fees), judgments, fines, and amounts paid in settlement actually and
reasonably incurred by such person in connection with such Proceeding; provided.
however, that, except as provided in Paragraph 3.4, the foregoing shall not
apply to a director or officer of the Company with respect to a Proceeding that
was commenced by such director or officer. Such indemnification shall include
the right to receive payment in advance of any expenses incurred by the
Indemnitee in connection with such Proceeding, consistent with the provisions of
applicable law as then in effect.

 

2.2                                 Notwithstanding the obligation of the
Company to indemnify attorneys’ fees as above provided in Paragraph 2.1, as a
condition to being so indemnified the following shall apply. With regard to any
“Proceeding” (as above defined), there will be groups the members of which have
totally common interests  —  i.e., their goals are identical and there are no
conflicts-of-interest among them. At such time as the determination of these
groups has been completed (such determination to be made by “Independent
Counsel” [as hereafter defined] if the parties involved cannot make such
determination among themselves), each group shall, by majority vote of those
comprising such group, select a single attorney or law firm to serve as
(exclusive) legal counsel for all of the members of such group. In the event
that any member of any such group acts independently by retaining the legal
services of any other attorney or law firm to additionally or separately
represent him, her, or it, all legal fees and expenses of such independently
retained attorney or law firm shall be the (sole) responsibility of such
independently acting member of the group.

 

3                                          Advancement of Expenses; Procedures;
Presumptions and Effect of Certain Proceedings: Remedies: In furtherance, but
not in limitation, of the foregoing provisions, the following procedures,
presumptions, and remedies shall apply with respect to advancement of expenses
and the right to indemnification hereunder:

 

3.1                                 Advancement of Expenses: All reasonable
expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding shall, after initial approval in accordance with Paragraph 3.2, be
advanced to the Indemnitee by the Company within twenty (20) calendar days after
the receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall: 
(a) be delivered to the Company within ninety (90) days after the incurrence of
the expenses being reported on such statement or statements; and (b) reasonably
evidence the expenses incurred by the Indemnitee (and, if required by law at the
time of such advance, shall include or be accompanied by an undertaking by or on
behalf of the Indemnitee to repay the amounts advanced if it should ultimately
be determined that the

 

3

--------------------------------------------------------------------------------


 

Indemnitee is not entitled to be indemnified against such expenses hereunder).

 

3.2                                 Procurement for Determination of Entitlement
to Indemnification:

 

3.2.1                        To obtain indemnification as herein provided, an
Indemnitee shall submit to the President or Secretary of the Company a written
request, including such documentation and information as is reasonably available
to the Indemnitee and reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification (herein referred to as the
“Supporting Documentation”). The determination of the Indemnitee’s entitlement
to indemnification shall be made not later than 60 calendar days after receipt
by the Company of the written request for Indemnification together with the
Supporting Documentation. The Secretary or President of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that the Indemnitee has requested indemnification.

 

3.2.2                        The Indemnitee’s entitlement to indemnification
hereunder shall (except as provided in Subparagraph 3.2.3 below) be determined
in one of the following ways (each of which shall give effect to the
presumptions set forth in Paragraph 3.3): (a) by a majority vote of the
Disinterested Directors (as hereinafter defined) if they constitute a quorum of
the Board of Directors; (b) by a written opinion of Independent Counsel (as
hereinafter defined) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, a majority of
such Disinterested Directors so directs: (c) by the stockholders of the Company
(but only if a majority of the Disinterested Directors, if they constitute a
quorum of the Board of Directors, presents the issue of entitlement to
indemnification to the stockholders for their determination); or (d) as provided
in Paragraph 3.3. In the event that this Subparagraph 3.2.2 applies, stockholder
approval will be deemed to have been received if the holders of a majority of
the Company’s total common stock outstanding vote in favor of such approval.

 

3.2.3                        Notwithstanding what is stated above, in the event
of a Change in Control (see definition contained in Exhibit “A” hereto) of the
Company, the Indemnitee’s entitlement to indemnification shall be determined by
a written opinion of Independent Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee. The Independent
Counsel shall be selected by the Indemnitee. In the event the Company objects to
the Independent Counsel so selected, within seven days after

 

4

--------------------------------------------------------------------------------


 

written notice of the selection has been given by the Indemnitee to the Company,
the Company may object to such selection by written notification given to the
Indemnitee. Such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirement of “Independent
Counsel” as hereafter defined, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
made, the Independent Counsel so selected may not serve as Independent Counsel
unless and until a court has determined that such objection is without merit.
The Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred by such Independent Counsel in connection with the performance
of his or her responsibilities hereunder, and the Company shall pay all
reasonable fees and expenses instant to the implementation of the procedures
referred to above. Upon the due commencement of any judicial proceeding or
arbitration pursuant to Subparagraph 3.4.1 hereof, the Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

3.2.4                        In the event of a Potential Change in Control (as
hereinafter defined) of the Company, the Company, upon written request by the
Indemnitee, shall create a trust (which shall be a “grantor trust” for federal
income tax purposes) for the benefit of the Indemnitee and from time to time
upon written request of the Indemnitee shall fund such trust in an amount
sufficient to satisfy any and all expenses which at the time of each such
request it is reasonably anticipated will be incurred in connection with a
Proceeding for which the Indemnitee is entitled to rights of indemnification
under Paragraph 2 hereof, and any and all judgments, fines, penalties, and
settlement amounts of any and all proceedings for which the Indemnitee is
entitled to rights of indemnification under Paragraph 2 from time to time
actually paid or claimed, reasonably anticipated, or proposed to be paid. The
amount or amounts to be deposited in the trust pursuant to the foregoing funding
obligation shall be determined by the Independent Counsel referred to in
Subparagraph 3.2.2 above. The terms of the trust shall provide that upon a
Change in Control:  (i) the trust shall ‘not be revoked or the principal thereof
invaded, without the written consent of the Indemnitee; (ii) the trustee shall
advance, within two (2) business days of a request by the Indemnitee, any and
all expenses to the Indemnitee; (iii) the trust shall continue to be funded by
the Company in accordance with the funding obligations set forth above; (iv) the
trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee is entitled to indemnification pursuant to this Agreement or
otherwise; and (v) all unexpended

 

5

--------------------------------------------------------------------------------


 

funds in such trust shall revert to the Company upon a final determination by
such Independent Counsel that the Indemnitee has been fully indemnified under
the terms of this Agreement. The trustee shall be an institutional trustee with
a highly regarded reputation chosen by the Indemnitee. Nothing in this
Subparagraph 3.2.4 shall relieve the Company of any of its obligations under
this Agreement. Nothing contained in this Subparagraph 3.2.4. shall prevent the
Board of Directors of the Company in its discretion at any time and from time to
time, upon request of the Indemnitee, from providing security to the Indemnitee
for the Company’s obligations hereunder through an irrevocable line of credit,
funded trust as described above, or other collateral. Any such security, once
provided to the Indemnitee, may not be revoked or released without the
Indemnitee’s prior written consent.

 

3.3                                 Presumptions and Effect of Certain
Proceedings: Except as otherwise expressly provided herein, the Indemnitee shall
be presumed to be entitled to indemnification hereunder upon submission of a
request for indemnification together with the Supporting Documentation in
accordance with Subparagraph 3.2.1, and thereafter the Company shall have the
burden of proof to overcome that presumption in reaching a contrary
determination. In any event, if the person or persons empowered under Paragraph
3.2 to determine entitlement to indemnification have not been appointed or have
not made a determination within 60 calendar days after receipt by the Company of
the request therefor together with the Supporting Documentation, the Indemnitee
shall be deemed to be entitled to indemnification, and the Indemnitee shall be
entitled to such indemnification unless the Company establishes as provided in
the final sentence of Paragraph 3.4.2 or by written opinion of Independent
Counsel that: (a) the Indemnitee misrepresented or failed to disclose a material
fact in making the request for indemnification or in the Supporting
Documentation; or (b) such indemnification is prohibited by law. The termination
of any Proceeding described in Paragraph 2, or of any claim, issue, or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, adversely affect the right
of the Indemnitee to indemnification or create a presumption that the Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company or, with
respect to any criminal Proceeding, that the Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.

 

3.4                                 Remedies of Indemnitee:

 

3.4.1                        In the event that a determination is made pursuant
to Paragraph 3.2 that the Indemnitee is not entitled to indemnification
hereunder: (a) the Indemnitee shall be entitled to seek an adjudication of his
or

 

6

--------------------------------------------------------------------------------


 

her entitlement to such indemnification either, at the Indemnitee’s option, in
(x) an appropriate court of the State of Texas or any other court of competent
jurisdiction, or (y) an arbitration to be conducted by a single arbitrator,
selected by mutual agreement of the Company and the Indemnitee (or, failing such
agreement by the then sitting Chief Judge of the United States District Court
for the appropriate jurisdiction), pursuant to the commercial arbitration
rules of the American Arbitration Association; (b) any such judicial proceeding
or arbitration shall be de novo, and the Indemnitee shall not be prejudiced by
reason of such adverse determination; and (c) in any such judicial proceeding or
arbitration, the Company shall have the burden of proving that indemnification
is prohibited by applicable law. If any such determination is made, the
Indemnitee shall be entitled, on five days’ written notice to the Secretary of
the Company, to receive the written report of the persons making such
determination, which report shall include the reasons and factual findings, if
any, upon which such determination was based.

 

3.4.2                        If a determination has been made, or is deemed to
have been made, pursuant to Paragraph 3.2 or 3.3, that the Indemnitee is
entitled to indemnification, the Company shall be obligated to pay the amounts
constituting such indemnification within five days after such determination has
been made or deemed to have been made and shall be conclusively bound by such
determination unless the Company establishes as provided in the final sentence
of this paragraph that: (a) the Indemnitee misrepresented or failed to disclose
a material fact in making the request for indemnification or in the Supporting
Documentation; or (b) such indemnification is prohibited by law. If either
(x) advancement of expenses is not timely made pursuant to Paragraph 3.1, or
(y) payment of indemnification is not made within five calendar days after a
determination of entitlement to indemnification has been made or deemed to have
been made pursuant to Paragraph 3.2 or 3.3, the Indemnitee shall be entitled to
seek judicial enforcement of the Company’s obligation to pay to the Indemnitee
such advancement of expenses or indemnification. Notwithstanding the foregoing,
the Company may bring an action, in an appropriate court in the State of Texas
or any other court of competent jurisdiction, contesting the right of the
Indemnitee to receive indemnification hereunder due to the occurrence of an
event described in subclause (a) or (b) of this Subparagraph 3.4.2 (herein
referred to as a “Disqualifying Event”); provided, however, that in any such
action the Company will have the burden of proving the occurrence of such
Disqualifying Event.

 

7

--------------------------------------------------------------------------------


 

3.4.3                        The Company shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Paragraph 3.4
that the procedures and presumptions of this Paragraph 3 are not valid, binding,
and enforceable, and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all of the provisions of this Agreement.

 

3.4.4                        If the Indemnitee, pursuant to this Paragraph 3.4,
seeks a judicial adjudication of, or an award in arbitration to enforce, his or
her rights under, or to recover damages for breach of, this Agreement, the
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company against, those expenses (see definition contained in
Paragraph 2 above) actually and reasonably incurred by the Indemnitee if the
Indemnitee prevails in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that the Indemnitee is
entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by the Indemnitee in connection with such
judicial adjudication or arbitration shall be prorated accordingly.  Provided,
however, notwithstanding what has just been stated:  (1) the amount of expenses
for reimbursement during the Indemnitee’s taxable year may not affect the
expenses eligible for reimbursement in any other taxable year; (2) the
reimbursement of an eligible expense must be made on or before ninety (90) days
after the date the Indemnitee prevailed in such adjudication or arbitration;
(3) the right to reimbursement may not be subject to liquidation or exchange for
another benefit.  Further, the Indemnitee’s recovery from the Company of any
such expenses must take place during the duration of this Agreement (see
Paragraph 5.1 which follows).

 

3.5                                 Definitions: For purposes of this Paragraph
3:

 

“Disinterested Director” means a director of the Company who is not or was not a
party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.

 

“Independent Counsel” means a law firm or a member of a law firm that neither
presently is, nor in the past five years has been, retained to represent:
(a) the Company or the Indemnitee in any matter material to either such party;
or (b) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing under the laws of the State of Texas would
have a conflict of interest in representing either the company or the Indemnitee
in an action to determine the Indemnitee’s rights hereunder.

 

8

--------------------------------------------------------------------------------


 

“Potential Change in Control” shall be deemed to have occurred if: (i) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) a person (including the Company)
publicly announces a legitimate intention to take or to consider taking actions
which if consummated would constitute a Change in Control; (iii) any person,
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of stock  of the Company, who is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 9.5 % or more
of the combined voting power of the Company’s then outstanding Voting 
Securities, increases his or her beneficial ownership of such securities by five
percentage points or more over the percentage so owned by such person; or
(iv) the Board of Directors adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

 

4                                          Other Rights to Indemnification: The
indemnification and advancement of costs and expenses (including attorneys’ fees
and disbursements) provided by this Agreement shall not be deemed exclusive of
any other rights to which the Indemnitee may now or in the future be entitled
under any provision of applicable law, the Articles of Incorporation, or any
Bylaw of the Company or any other agreement, or any vote of directors or
stockholders or otherwise, whether as to action in his or her official capacity
or in another capacity while occupying any of the positions or having any of the
relationships referred to in Paragraph 1 of this Agreement.

 

5                                          Duration of Agreement:

 

5.1                                 This Agreement shall be effective from and
after the date hereof, and shall continue until and terminate upon the later of:
(i) the tenth (10th) anniversary after the Indemnitee has ceased to occupy any
of the positions or have any of the relationships described in Paragraph 1 of
this Agreement; or (ii) (a) the final termination or resolution of all
proceedings with respect to the Indemnitee commenced during such ten (10) year
period, and (b) either (x) receipt by the Indemnitee of the Indemnification to
which he or she is entitled hereunder with respect thereto, or (y) a final
adjudication or binding arbitration that the Indemnitee is not entitled to any
further indemnification with respect thereto, as the case may be.

 

5.2                                 This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of the
Indemnitee and his or her heirs, devisees, executors, administrators, or other
legal representatives.

 

6.                                       Severability: If any provision or
provisions of this Agreement are held to be invalid, illegal, or unenforceable
under any particular circumstances or for any

 

9

--------------------------------------------------------------------------------


 

reason whatsoever: (a) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, all other
portions of any paragraph or clause of this Agreement that contains any
provision that has been found to be invalid, illegal, or unenforceable, that are
not themselves invalid, illegal, or unenforceable) or the validity, legality, or
enforceability under any other circumstances shall not in any way be affected or
impaired thereby; and (b) to the fullest extent possible consistent with
applicable law, the provisions of this Agreement (including, without limitation,
all other portions of any paragraph or clause of this Agreement that contains
any such provision that has been found to be invalid, illegal, or unenforceable,
that are not themselves invalid, illegal, or unenforceable) shall be deemed
revised and shall be construed so as to give effect to the intent manifested by
this Agreement (including the provision held invalid, illegal, or
unenforceable).

 

7.                                       Identical Counterparts: This Agreement
may be executed in one or more counterparts, each of which shall for all
purposes be deemed to be an original, but all of which together shall constitute
one and the same Agreement. Only one such counterpart signed by the party
against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.

 

8.                                       Headings: The headings of the
paragraphs of this Agreement are inserted for convenience and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

9.                                       Modification and Waiver: No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

10.                                 Notification and Defense of Claim: The
Indemnitee agrees to notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information, or
other document relating to any matter which may be subject to indemnification
hereunder, whether civil, criminal, or investigative; provided. however, that
the failure of the Indemnitee to give such notice to the Company shall not
adversely affect the Indemnitee’s rights under this Agreement except to the
extent the Company has been materially prejudiced as a direct result of such
failure. Nothing in this Agreement shall constitute a waiver of the Company’s
right to seek participation at its own expense in any Proceeding which may give
rise to indemnification hereunder.

 

11.                                 Notices: All notices, requests, demands, and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if: (i) delivered by hand and receipted for by the party to whom
said notice or other communication shall have been directed; or (ii) mailed by
certified or registered mail with postage

 

10

--------------------------------------------------------------------------------


 

prepaid, on the third business day after the date on which it is so mailed, in
either case:

 

(a)                                  if to the Indemnitee, at the address
indicated on the signature page hereof;

 

(b)                                 if to the Company:

 

Chase Packaging Corporation

636 River Road

Fair Haven, NJ  07704

 

or to such address as may have been furnished to either party by the other
Party.

 

12                                    Governing Law: The parties hereto agree
that this Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Texas.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY:

 

 

 

 

 

CHASE PACKAGING CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Allen T. McInnes,

 

 

President and CEO

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

(Printed Name of Indemnitee)

 

 

 

 

(Address)

 

11

--------------------------------------------------------------------------------


 

Exhibit “A”

to

Indemnification Agreement

 

I.                                         Change in the ownership of a
corporation

 

(A)  In general.  A change in the ownership of a corporation occurs on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the stock of such corporation.  However, if any one
person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the
corporation).    An increase in the percentage of stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock.  This applies only when there is a transfer of stock of a
corporation (or issuance of stock of a corporation) and stock in such
corporation remains outstanding after the transaction.

 

(B)                                Persons acting as a group.  Persons will not
be considered to be acting as a group solely because they purchase or own stock
of the same corporation at the same time, or as a result of the same public
offering.  However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase,
or acquisition of stock, or similar business transaction with the corporation. 
If a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

II.                                     Change in the effective control of a
corporation.

 

(A)                              In general.  Notwithstanding that a corporation
has not undergone a change in ownership, (see above), a change in the effective
control of a corporation occurs only on the date that either –

 

(1)                                  Any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the corporation possessing 35 percent or more of the total voting
power of the stock of such corporation; or

 

(2)                                  A majority of members of the corporation’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors prior to the election, provided that for
purposes of this paragraph  the term corporation refers solely to the relevant
corporation

 

1

--------------------------------------------------------------------------------


 

for which no other corporation is a majority shareholder for purposes of that
paragraph (for example, if Corporation A is a publicly held corporation with no
majority shareholder, and Corporation A is the majority shareholder of
Corporation B, which is the majority shareholder of Corporation C, the term
corporation for purposes of this paragraph would refer solely to Corporation A).

 

(B)                                Multiple change in control events.  A change
in effective control also may occur in any transaction in which either of the
two corporations involved in the transaction has a change in control event. 
Thus, for example, assume Corporation P transfers more than 40 percent of the
total gross fair market value of its assets to Corporation O in exchange for 35
percent of O’s stock.  P has undergone a change in ownership of a substantial
portion of its asset, and O has a change in effective control.

 

(C)                                Acquisition of additional control.  If any
one person, or more than one person acting as a group, is considered to
effectively control a corporation, the acquisition of additional control of the
corporation by the same person or persons is not considered to cause a change in
the effective control of the corporation (or to cause a change in the ownership
of the corporation).

 

(D)                               Persons acting as a group.  Persons will not
be considered to be acting as a group solely because they purchase or own stock
of the same corporation at the same time, or as a result of the same public
offering.  However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase,
or acquisition of stock, or similar business transaction with the corporation. 
If a person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase, or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

 

III.                                 Change in the ownership of a substantial
portion of a corporation’s assets.

 

(A)                              In general.  Change in the ownership of a
substantial portion of a corporation’s assets.  A change in the ownership of a
substantial portion of a corporation’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or person) assets from the corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions.  For this purpose, gross fair market value means
the value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

(B)                                Transfers to a related person.

 

(1)                                  There is no change in control event when
there is a transfer to an entity that is controlled by the shareholders of the
transferring corporation immediately after the

 

2

--------------------------------------------------------------------------------


 

transfer.  A transfer of assets by a corporation is not treated as a change in
the ownership of such assets if the assets are transferred to –

 

(i)  A shareholder of the corporation (immediately before the asset transfer) in
exchange for or with respect to its stock;

 

(ii)  An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the corporation;

 

(iii)  A person, or more than one person acting as a group, that owns, directly
or indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the corporation; or

 

(iv)  An entity, at least 50 percent of the total value or voting power of which
is owned, directly or indirectly, by a person described in “(iii)” immediately
preceding.

 

(2)                                  A person’s status is determined immediately
after the transfer of the assets.  For example, a transfer to a corporation in
which the transferor corporation has no ownership interest before the
transaction, but which is a majority-owned subsidiary of the transferor
corporation after the transaction is not treated as a change in the ownership of
the assets of the transferor corporation.

 

(C)                                Persons acting as a group.  Persons will not
be considered to be acting as a group solely because they purchase assets of the
same corporation at the same time.  However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase, or acquisition of assets, or similar business
transaction with the corporation.  If a person, including an entity shareholder,
owns stock in both corporations that enter into a merger, consolidation,
purchase, or acquisition of assets, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation only
to the extent of the ownership in that corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.

 

3

--------------------------------------------------------------------------------